                                                                                      Case 2:20-cv-00799-JAD-VCF Document 14
                                                                                                                          12 Filed 05/27/20
                                                                                                                                   05/26/20 Page 1 of 3



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   Connor H. Shea, Esq.
                                                                                      Nevada Bar No. 14616
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway
                                                                                  4   Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  5   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  6   preilly@bhfs.com
                                                                                      cshea@bhfs.com
                                                                                  7
                                                                                      Attorneys for Charles C. Brennan
                                                                                  8    and Mary Brennan

                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                            UNITED STATES DISTRICT COURT
                                                                                 11                                    DISTRICT OF NEVADA
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13   CHARLES C. BRENNAN, an individual;               Case No.: 2:20-cv-00799-JAD-VCF
                                                                                      and MARY BRENNAN, an individual,
                                                                                 14
                                                                                                     Plaintiffs,
                                                                                 15
                                                                                      v.
                                                                                 16                                                    STIPULATION AND ORDER TO EXTEND
                                                                                      CADWELL SANFORD DEIBERT &                        TIME TO FILE OPPOSITIONS TO
                                                                                 17   GARRY LLP, a South Dakota limited-               MOTIONS TO DISMISS (ECF 8 AND 9)
                                                                                      liability partnership; CUP O’DIRT LLC, a
                                                                                 18   South Dakota limited-liability company;          (FIRST REQUEST)
                                                                                      DOES I through X, inclusive; and ROE
                                                                                 19   ENTITIES I through X, inclusive,
                                                                                                                                                     ECF No. 12
                                                                                 20                  Defendants.

                                                                                 21

                                                                                 22                                            STIPULATION

                                                                                 23          Charles C. Brennan and Mary Brennan (collectively referred to herein as the “Plaintiffs”),

                                                                                 24   Cadwell Sanford Deibert & Garry LLP (“Defendant Cadwell”), and Defendant Cup O’Dirt LLC

                                                                                 25   (“Defendant COD”) by and though their respective counsel of record, hereby stipulate and agree to

                                                                                 26   extend the deadline for Plaintiffs to file oppositions to Defendants’ motions to dismiss for lack of

                                                                                 27   personal jurisdiction (ECF 8 and 9) (collectively the “Motions”), which were each filed on May

                                                                                 28   11, 2020, as follows:
                                                                                                                                      1
                                                                                      Case 2:20-cv-00799-JAD-VCF Document 14
                                                                                                                          12 Filed 05/27/20
                                                                                                                                   05/26/20 Page 2 of 3



                                                                                  1           WHEREAS, on May 11, 2020, the Defendant Cadwell filed its motion to dismiss for lack

                                                                                  2   of personal jurisdiction (ECF 8);

                                                                                  3           WHEREAS, on May 11, 2020, the Defendant COD filed its motion to dismiss for lack of

                                                                                  4   personal jurisdiction (ECF 9);

                                                                                  5           WHEREAS, the deadline for the Plaintiffs to file oppositions to the Motions is currently

                                                                                  6   set for May 26, 2020;

                                                                                  7           WHEREAS, the undersigned parties desire to extend the deadline for the Plaintiffs to file

                                                                                  8   oppositions to the Motions by a period of two weeks due to the unavailability of Mrs. Brennan

                                                                                  9   until the week of June 1 to review the opposition briefs and approve a declaration;
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10           WHEREAS, this is the first stipulation for an extension of time to file oppositions in this

                                                                                 11   case.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12           NOW, THEREFORE, the parties hereby stipulate and agree to the following and seek
                                                      702.382.2101




                                                                                 13   Court approval of the same:

                                                                                 14           IT IS HEREBY STIPULATED AND AGREED that the Plaintiffs shall file its oppositions

                                                                                 15   to the Motions on or before June 9, 2020.

                                                                                 16   Dated this 26th day of May, 2020.                    Dated this 26th day of May, 2020.
                                                                                 17
                                                                                      BROWNSTEIN HYATT FARBER                              WILSON, ELSER, MOSKOWITZ,
                                                                                      SCHRECK, LLP                                         EDELMAN & DICKER LLP
                                                                                 18

                                                                                 19   BY: /s/ Patrick J. Reilly, Esq.                      BY: /s/ Sheri M. Thome, Esq.
                                                                                      Patrick J. Reilly, Esq.                              Sheri M. Thome, Esq.
                                                                                 20   Nevada Bar No. 6103                                  Nevada Bar No. 008657
                                                                                      Connor H. Shea, Esq.                                 6689 Las Vegas Blvd. South
                                                                                 21   Nevada Bar No. 14616                                 Suite 200
                                                                                      BROWNSTEIN HYATT FARBER                              Las Vegas, NV 89119
                                                                                 22   SCHRECK, LLP                                         Telephone: 702.727.1400
                                                                                      100 North City Parkway                               Facsimile: 702.727.1401
                                                                                 23   Suite 1600                                           Email: Sheri.Thome@wilsonelser.com
                                                                                      Las Vegas, NV 89106-4614
                                                                                 24   Telephone: 702.382.2101                              Attorneys for Defendant
                                                                                      Facsimile: 702.382.8135                              Cadwell Sanford Deibert & Garry LLP
                                                                                 25   preilly@bhfs.com
                                                                                      cshea@bhfs.com
                                                                                 26
                                                                                      Attorneys for Charles C. Brennan
                                                                                 27    and Mary Brennan
                                                                                 28
                                                                                                                                       2
                                                                                      Case 2:20-cv-00799-JAD-VCF Document 14
                                                                                                                          12 Filed 05/27/20
                                                                                                                                   05/26/20 Page 3 of 3



                                                                                  1   Dated this 26th day of May, 2020.
                                                                                  2   FOX ROTHSCHILD LLP
                                                                                  3   BY: /s/ Mark J. Connot, Esq.
                                                                                      Mark J. Connot, Esq.
                                                                                  4   Nevada Bar No. 10010
                                                                                      1980 Festival Plaza Drive, #700
                                                                                  5   Las Vegas, Nevada 89135
                                                                                      (702) 262-6899 tel
                                                                                  6   (702) 597-5503 fax
                                                                                      mconnot@foxrothschild.com
                                                                                  7   Attorneys for Defendant Cup O’Dirt LLC
                                                                                  8

                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                            ORDER
                                                                                 11    Based on the parties' stipulation [ECF No. 12] and good cause appearing, IT IS
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   HEREBY ORDERED that the Plaintiffs' deadline to respond to the pending motions to
                                                                                      dismiss is EXTENDED to June 9, 2020. IT IS SO ORDERED:
                                                      702.382.2101




                                                                                 13
                                                                                                                               _______________________________________
                                                                                 14                                            UNITED    STATES DISTRICT JUDGE
                                                                                                                               _________________________________
                                                                                 15                                            U.S. District Judge Jennifer A. Dorsey
                                                                                                                               Dated: May
                                                                                                                               DATED:       27, 2020
                                                                                                                                        _________________
                                                                                 16                                            Nunc pro tunc to May 26, 2020
                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                                                                 3
